COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-07-166-CV



L.C. WEBSTER, INDIVIDUALLY,                                              APPELLANT 

AND AS REPRESENTATIVE OF 

THE ESTATE OF EXIE L. WEBSTER,

DECEASED
 



V.



LLOYD W. DOUGLAS,                                                             APPELLEES

WHISPERING PINES LODGE I, LLP, 

WHISPERING PINES LODGE, LLC 

AND SUNFLOWER PARK HEALTH 

CARE, INC.
 

 
 

----------

FROM THE  17
TH
 DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

We have considered appellant’s “Motion To Dismiss.”  It is the court’s opinion that the motion should be granted; therefore, we dismiss the appeal.  
See
 T
EX.
 R. A
PP.
 P. 42.1(a)(1), 43.2(f).









Costs of the appeal shall be paid by the party incurring the same
, for which let execution issue.  
See 
Tex. R. App. P.
 
43.4.



PER CURIAM



PANEL D:  GARDNER, WALKER, and MCCOY, JJ.



DELIVERED:  November 8, 2007

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.